Interlocutory decree confirming master’s report affirmed. Final decree affirmed with costs of appeal. The defendant was for many years counsel for the plaintiffs. They brought this bill seeking an accounting “of all the money, affairs and transactions had between the defendant and the plaintiffs.” The master found that the defendant over the years fully accounted for all of the plaintiffs’ funds handled by him and did not profit improperly from any transaction in which he represented them. The plaintiffs appealed from the allowance of the motion to confirm the master’s report, the interlocutory decree confirming it, and the final decree dismissing the bill. There was no error. The plaintiffs did not request a report of the evidence. Their exceptions to the master’s report are worthless. Minot v. Minot, 319 Mass. 253, 259. United Auto Supply Co. Inc. v. Amaro, 346 Mass. 625, 627.